
Exhibit 10.7.11





Summary Description of the Company’s 2010 NOI Growth Incentive Plan
As Approved by the Board of Directors on December 11, 2009




On December 11, 2009, the Company’s Board of Directors also approved a
Company-wide NOI Growth Incentive Plan for the 2010 calendar year, applicable to
all full-time employees who are employed with the Company throughout the period
commencing January 1, 2010 and ending on the date of any payout under the plan
(anticipated to occur in February 2011). Under this plan, each participating
employee will be eligible to receive an incentive payment equal to 5% of their
2010 base salaries (excluding all other bonuses or incentives of any type) for
each full 1% growth in the Company’s same-center 2010 Portfolio Net Operating
Income (NOI) over 2009 actual Portfolio NOI. Same-center Portfolio NOI, and the
associated growth percentage for purposes of this plan, will be measured as
reported for GAAP purposes in the Company’s financial statements, and partial
percentage point increases will not be counted in determining the amount of any
incentive payout. Since incentive payments under this plan will only be
triggered if the Company realizes incremental positive improvements in 2010
Portfolio NOI, they will not be subject to the Company’s previously announced
decision that all other annual employee bonuses will be subject to a 50%
reduction in light of current economic conditions and the Company’s ongoing cost
containment policies.


The following table illustrates the potential incentive payments under this
plan, for each full 1% growth in the Company’s same-center 2010 Portfolio Net
Operating Income, to the three individuals who currently qualify as “named
executive officers” of the Company pursuant to Item 402(a)(3) of Securities and
Exchange Commission Regulation S-K:




 
 
Name:
 
Title Effective
January 1, 2010:
 
 
Base Salary:
Potential 5% Bonus for
Each 1% Growth in 2010
Same-Center Portfolio NOI:
Charles B. Lebovitz
Chairman of the Board of Directors
$592,833
$29,642
John N. Foy
Vice Chairman of the Board, Chief Financial Officer, Secretary and Treasurer
$526,320
$26,316
Stephen D. Lebovitz
Director, President and Chief Executive Officer
$525,000
$26,250






